         Case 4:19-cv-01385-MWB Document 25 Filed 10/01/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        :
ROBERT & CORALINA TICHY,                :
                                        :
                   Plaintiffs,          :
             v.                         :   Civil Action No. 4:19-cv-01385
                                        :
ANNIEMAC HOME MORTGAGE,                 :
et al.,                                 :
                                        :
                   Defendants.          :
                                        :

              STIPULATION REGARDING FILING AMENDED
                 PLEADING AND RESPONSES THERETO

        It is hereby STIPULATED and AGREED by and between counsel for

Plaintiffs Robert and Coralina Tichy (“Plaintiffs”) and counsel for Defendants

PennyMac Loan Services, LLC (“PennyMac”), Thomas Reinhart (“Reinhart”), and

Damon C. Allen, individually and d/b/a Finishers and Finishers, LLC (“Allen,” and

collectively with PennyMac and Reinhart, “Stipulating Defendants”), as follows:

        1.   Plaintiffs filed an amended complaint (Dkt. No. 3) on August 12,

2019;

        2.   By Order of August 30, 2019 (Dkt. No. 8), the Court previously

granted the stipulated extension between Plaintiffs and PennyMac such that the

time for PennyMac to plead, move, or otherwise respond to the amended complaint

was extended until October 7, 2019;
       Case 4:19-cv-01385-MWB Document 25 Filed 10/01/19 Page 2 of 3



      3.     By Order of September 20, 2019 (Dkt. No. 20), the Court previously

granted the stipulated extension between Plaintiffs and Reinhart such that the time

for Reinhart to plead, move, or otherwise respond to the amended complaint was

extended until October 14, 2019;

      4.     By Order of September 25, 2019 (Dkt. No. 24), the Court previously

granted the stipulated extension between Plaintiffs and Allen such that the time for

Allen to plead, move, or otherwise respond to the amended complaint was

extended until October 7, 2019;

      5.     No one has appeared as of yet for defendant American Neighborhood

Mortgage Acceptance Company, LLC d/b/a AnnieMac Home Mortgage

(“AnnieMac”);

      6.     Plaintiffs   have    advised   Stipulating   Defendants   that   further

amendments to the substance of certain paragraphs of the amended complaint are

necessary;

      7.     Stipulating Defendants do not object to Plaintiffs filing a second

amended complaint to address the desired amendments.

      WHEREFORE, the parties to this Stipulation further STIPULATE and

AGREE as follows:

      8.     Plaintiffs shall file, no later than October 7, 2019, a second amended

complaint which has been provided to defense counsel of record in draft form; and



                                        -2-
         Case 4:19-cv-01385-MWB Document 25 Filed 10/01/19 Page 3 of 3



        9.   The time within which Defendants may plead, move, or otherwise

respond to Plaintiffs’ second amended complaint shall be no later than October 14,

2019.

STIPULATED AND AGREED TO BY:

  s/Robert P. Cocco                              s/Mark W. Fidanza
Robert P. Cocco, Esquire                        Mark W. Fidanza, Esquire
Robert P. Cocco, P.C.                           Reed Smith LLP
1500 Walnut Street, Suite 900                   Three Logan Square
Philadelphia, PA 19102                          1717 Arch Street, Suite 3100
215-351-0200                                    Philadelphia, PA 19103
rcocco@rcn.com                                  215- 851-8100
                                                mfidanza@reedsmith.com
Matthew B. Weisberg, Esquire
Weisberg Law                                    Attorney for Defendant
7 South Morton Avenue                           PennyMac Loan Services, LLC
Morton, PA 19070
610-690-0801
mweisberg@weisberglawoffice.com

Attorneys for Plaintiffs

Dated: October 1, 2019                          Dated: October 1, 2019


 s/Robert J. Balch                               s/Debbie Doyle
Robert J. Balch, Esquire                        Zachary Ballard, Esquire
Anthony M. Knapp, Esquire                       Debbie Doyle, Esquire
Post & Schell, P.C.                             Salmon, Ricchezza, Singer & Turchi, LLP
600 Hamilton Street, Suite 200                  1601 Market Street, Suite 2500
Allentown, PA 18101                             Philadelphia, PA 19103

Attorneys for Defendants, Damon C.              Attorneys for Defendant Thomas
Allen, Individually and d/b/a Finishers         Reinhart
Finishers, LLC

Dated: October 1, 2019                          Dated: October 1, 2019

                                          -3-
